PER CURIAM.
Upon consideration of the motion of appellant for summary reversal of the judgment of the District Court herein upon the authority of the decision of the Supreme Court of the United States in Woods v. Stone, 68 S.Ct. 624, and of the decision of this Court in O’Sullivan v. Woods, 9 Cir., 166 F.2d 571, and good cause therefor appearing, and appellee having filed no response to said motion, it is ordered that said motion be and hereby is granted, and that the judgment of the District Court in this cause be reversed, and that a decree be filed and entered reversing said judgment and remanding this cause to the District Court to correct the computation of the findings of the amount of rent collected in excess of the maximum legal rent.